Case 1:14-cv-07513-ENV-VMS Document 160 Filed 06/02/20 Page 1 of 21 PageID #: 3004



   7UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   -------------------------------------------------------------- x
   TEVON THOMAS, et al.,                                          :
                                                                  :
                                                Plaintiffs,       :
                                                                  :      SHORT-FORM
                              -against-                           :      MEMORANDUM & ORDER
                                                                  :      14-cv-7513 (ENV) (VMS)
   JOEBIAN ORTIZ, et al.,                                         :
                                                                  :
                                                Defendants. :
   -------------------------------------------------------------- x
   -------------------------------------------------------------- x
   HAROLD BROWNE, et al.,                                         :      16-cv-4224 (ENV) (VMS)
                                                                  :
                                                Plaintiffs,       :
                                                                  :
                              -against-                           :
                                                                  :
   JOEBIAN ORTIZ, et al.,                                         :
                                                                  :
                                                Defendants. :
   -------------------------------------------------------------- x

   VITALIANO, D.J.

           Jury selection in this matter was scheduled for March 30, 2020. In anticipation of trial,

   the parties submitted various motions in limine. Due to the disturbance caused by the COVID-19

   pandemic, the trial was adjourned without date. The motions are resolved in the manner and for

   the reasons set forth below.

                                           I.   Plaintiffs’ Motions in Limine

                           Request                                                   Ruling

     (A) Plaintiffs seek to preclude defendants                 (A) As defendants do not intend to introduce

    from introducing evidence concerning                        evidence of plaintiffs’ financial status or job

    plaintiffs’ financial status and employment                 history, unless plaintiffs open that door by

                                                                testifying about economic damages, plaintiffs’



                                                            1
Case 1:14-cv-07513-ENV-VMS Document 160 Filed 06/02/20 Page 2 of 21 PageID #: 3005



       history. Dkt. 146, Pls.’ Mem., at 9–10.1            motion is denied as moot. However,

                                                           defendants alert the Court to evidence relating

                                                           to certain plaintiffs’ employment that is

                                                           proffered as relevant to establish a

                                                           relationship between them and their activities

                                                           leading up to their arrest. Dkt. 151, Defs.’

                                                           Opp’n at 3. To the extent defendants intend

                                                           to offer such evidence, defendants will, not

                                                           later than two weeks prior to trial, specify the

                                                           evidence they intend to adduce for this

                                                           purpose and make a showing as to its

                                                           probative value.

       (B) Plaintiffs concede that plaintiff Ravin         (B) Defendants intend only to introduce

       Cox’s 2011 conviction for Aggravated                evidence of the nature of Cox’s and Thomas’s

       Unlicensed Operation of a Motor Vehicle in          convictions, Defs.’ Opp’n at 5–6, and,

       the First Degree was a felony conviction that       therefore, plaintiffs’ motion as to other felony

       passes the standard of admissibility under          or misdemeanor convictions is denied as

       Rule 609(a)(1)(A), but they move to preclude        moot.

       defendants from impeaching Cox with it on                   A felony conviction of a witness in a

       staleness grounds and in light of its               civil case, it is widely understood, is

       prejudicial effect. Pls.’ Mem. at 12.               admissible, but subject, of course, to the




   1
       All citations to pages refer to the Electronic Case Filing System (“ECF”) pagination.



                                                       2
Case 1:14-cv-07513-ENV-VMS Document 160 Filed 06/02/20 Page 3 of 21 PageID #: 3006



   Similarly, although they acknowledge the            balancing strictures of Rule 403. Fed. R.

   2018 homicide conviction of Tevon                   Evid. 609(a)(1)(A). Admissibility under Rule

   Thomas—whom they do not anticipate calling 403 depends on “(1) the impeachment value

   as a witness—is admissible under Rule 609,          of the prior crime, (2) the remoteness of the

   they seek to bar defendants from calling him        prior conviction, (3) the similarity between

   as a witness, and impeaching him with his           the past crime and the conduct at issue, and

   conviction, under Rule 403. Id. at 12–13; 22–       (4) the importance of the credibility of the

   23. Finally, they move to preclude defendants witness.” Stephen v. Hanley, No. 03-cv-6226

   from introducing plaintiffs’ misdemeanor            (KAM) (LB), 2009 WL 1471180, at *4

   convictions, and the felony convictions of          (E.D.N.Y. May 21, 2009).

   plaintiffs Gary Jeanty, David Alcindor, and                 Put plainly, plaintiffs have not shown,

   Milton Sears, which are over ten years old          and it is their burden to do so, that these

   and which did not involve crimes of                 factors weigh in favor of granting their

   dishonesty. Id. at 13–17.                           motion. As to Cox, his conviction, as a

                                                       felony, has at least some probative value for

                                                       veracity, see Jean-Laurent v. Hennessy, 840

                                                       F. Supp. 2d 529, 544 (E.D.N.Y. 2011), but the

                                                       crime was not one of dishonesty—a fact that

                                                       cuts against admission. Cf. United States v.

                                                       Brown, 606 F. Supp. 2d 306, 313 (E.D.N.Y.

                                                       2009) (illegal firearm possession involves

                                                       neither untruthfulness nor deception, which

                                                       counsels against admission). On the other




                                                   3
Case 1:14-cv-07513-ENV-VMS Document 160 Filed 06/02/20 Page 4 of 21 PageID #: 3007



                                            edge of the sword, though, because the

                                            conduct at issue and Cox’s conviction have

                                            little in common, the jury is less likely to be

                                            confused or unduly prejudiced by its

                                            introduction. Jean-Laurent, 840 F. Supp. 2d

                                            at 544. Furthermore, as Cox is attempting to

                                            convince the jury of his version of events on

                                            the night of his arrest, the jury’s assessment

                                            of his credibility is critical to its reaching a

                                            verdict as to his claim. In other words, that

                                            sort of impact on a jury is not unduly

                                            prejudicial. Finally, applicable case precedent

                                            strongly suggests that a conviction that is

                                            close to, but not quite ten years in age, such as

                                            Cox’s nine-year-old felony, is not

                                            prejudicially stale. See Jones v. City of New

                                            York, No. 98-cv-6493 (LBS), 2002 WL

                                            207008 (S.D.N.Y. Feb. 11, 2002); see also

                                            Hartman v. Snelders, No. 04-cv-1784, 2010

                                            WL 11626508, at *10–11 (E.D.N.Y. Jan. 28,

                                            2010) (analyzing convictions for which less

                                            than ten years had elapsed as “recent”).

                                            Because the evidentiary arguments advanced




                                        4
Case 1:14-cv-07513-ENV-VMS Document 160 Filed 06/02/20 Page 5 of 21 PageID #: 3008



                                            by plaintiffs, at best, show that only two of

                                            the factors weigh against admission, and, at

                                            that, only somewhat, and counterpointed by

                                            factors weighing strongly in favor of

                                            admission, the Court cannot conclude the

                                            probative value of the conviction is

                                            “substantially outweighed” by any prejudicial

                                            effect. Fed. R. Evid. 403 (emphasis added).

                                                    Even more compelling are defendants’

                                            grounds to admit Thomas’s homicide

                                            conviction. Concededly, a homicide

                                            conviction is more prejudicial than Cox’s

                                            motor vehicle conviction, and it does not

                                            involve dishonesty. However, the recency of

                                            Thomas’s conviction, only two-years-old, and

                                            the fact that he is a plaintiff who will seek to

                                            persuade the jury to credit his version of

                                            events, weigh heavily in favor of admission.

                                            See Jean-Laurent, 840 F. Supp. 2d at 544. In

                                            light of these realities, to find his homicide

                                            conviction is inadmissible in this case because

                                            of its prejudicial effect would, for all intents

                                            and purposes, be to hold that a homicide




                                        5
Case 1:14-cv-07513-ENV-VMS Document 160 Filed 06/02/20 Page 6 of 21 PageID #: 3009



                                            conviction is never admissible under Rule

                                            609. The Rule could have quite easily and

                                            quite precisely been written to say exactly

                                            that, but it was not. The Court declines to re-

                                            write the Rule in this fashion. Since truly, the

                                            only factor plaintiffs advance is the

                                            prejudicial aspect of the jury’s assessment of

                                            the testimony of a witness impeached by his

                                            homicide conviction, the motion to bar such

                                            impeachment is denied.

                                                   But, there is a caution flag. To

                                            mitigate the prejudicial impact of such

                                            evidence, defendants are cautioned not to

                                            engage in any examination of Thomas that

                                            might elicit testimony as to the underlying

                                            facts of the conviction.

                                                   Lastly, that plaintiffs do not intend to

                                            call Thomas as a witness has no bearing on

                                            the impeachment value of his conviction

                                            should he be called to testify by defendants.

                                            Bluntly, whether plaintiffs want to shield

                                            Thomas from the jury, he is a highly relevant

                                            witness regarding his claims against




                                        6
Case 1:14-cv-07513-ENV-VMS Document 160 Filed 06/02/20 Page 7 of 21 PageID #: 3010



                                                              defendants, and defendants are well-within

                                                              their rights to call him in this case. See Fed.

                                                              R. Civ. P. 45(c)(1)(B)(i); see also Fed. R.

                                                              Evid. 607 & advisory committee’s note to

                                                              1972 Proposed Rules (abandoning rule

                                                              against impeaching one’s own witness).

                                                              Whether they decide to do so is merely a

                                                              matter of trial strategy, since the impeachment

                                                              of Thomas with his homicide conviction is

                                                              permissible regardless of who calls him. The

                                                              motion to bar defendants from calling

                                                              Thomas to testify and, if called as a witness,

                                                              to bar his impeachment with his 2018

                                                              homicide conviction, is denied.

       (C) Plaintiffs seek to preclude defendants             (C) In their motion, plaintiffs grasp, correctly,

       from introducing plaintiffs’ criminal histories,       that evidence that a plaintiff has been arrested

       including Exhibits K–R, which are copies of            and incarcerated, even for misdemeanors, and

       plaintiffs’ “rap sheets,” arguing their                even in the absence of conviction, is relevant

       prejudicial effect is disproportionate to any          on the question of claimed emotional

       probative value as to damages. Pls.’ Mem. at           damages in a lawsuit for wrongful

       17–18. In the alternative, they argue that the         incarceration.2 See Cicero v. City of New



   2
     As held in II(A), infra, plaintiffs’ fair trial and malicious prosecution claims cannot proceed, as
   the prosecutions against them did not terminate favorably, and they seek to impugn the very



                                                          7
Case 1:14-cv-07513-ENV-VMS Document 160 Filed 06/02/20 Page 8 of 21 PageID #: 3011



    Court should bifurcate the liability and          York, No. 11-cv-0360 (NGG), 2011 WL

    damages phases of the trial. Id. at 19.           3099898, at *4 (E.D.N.Y. July 25, 2011).

                                                      Such claims may be challenged here since

                                                      defendants draw attention to portions of

                                                      certain plaintiffs’ deposition testimony in

                                                      which they contend their arrests and

                                                      subsequent detentions led them to fear small

                                                      spaces and police officers, or that they suffer

                                                      from flashbacks. Defs.’ Opp’n at 3.

                                                              Clearly, evidence that these plaintiffs

                                                      have been previously arrested or incarcerated

                                                      may inform the jury’s assessment of the

                                                      extent of emotional harm. See Wisdom v.

                                                      Undercover Police Officer #C0127, 879 F.

                                                      Supp. 2d 339, 342 (E.D.N.Y. 2012)

                                                      (admitting evidence of prior arrests, but not

                                                      the underlying facts, to aid the jury in its

                                                      damages finding); Phillips v. City of New

                                                      York, 871 F. Supp. 2d 200, 207 (E.D.N.Y.

                                                      2012) (evidence of prior arrests and

                                                      incarceration relevant to emotional damages).

                                                              Yet, the reasoning of such decisions


   grounds supporting the charges against them.



                                                  8
Case 1:14-cv-07513-ENV-VMS Document 160 Filed 06/02/20 Page 9 of 21 PageID #: 3012



                                            must be parsed. The fact that a plaintiff

                                            previously arrested or incarcerated is claiming

                                            emotional damages on account of a wrongful

                                            arrest is extremely relevant, while the reasons

                                            for the previous arrest can be quite

                                            prejudicial. See Ramos v. Cty. of Suffolk, 707

                                            F. Supp. 2d 421, 424 (E.D.N.Y. 2010).

                                            Accordingly, in light of the inherently

                                            prejudicial nature of a previous conviction,

                                            defendants shall be permitted, for these

                                            purposes, to introduce evidence regarding

                                            only the number of times each plaintiff was

                                            arrested and the length of each period of

                                            detention or incarceration in a jail cell. To

                                            facilitate such evidence, a plaintiff’s rap sheet

                                            may be used to refresh a witness’s

                                            recollection but shall not be admitted. (Any

                                            failures of recollection will be handled during

                                            trial.) Furthermore, by mitigating any

                                            prejudicial effect in this manner, bifurcation

                                            will not be necessary.

                                                    Of course, should plaintiffs withdraw

                                            their claim for emotional injuries, as they




                                        9
Case 1:14-cv-07513-ENV-VMS Document 160 Filed 06/02/20 Page 10 of 21 PageID #: 3013



                                                        have signaled, see Pls.’ Mem. at 19–21,

                                                        defendants may not introduce any evidence of

                                                        plaintiffs’ prior arrests or the period

                                                        incarceration for the purpose of controverting

                                                        damages.

    (D) Plaintiffs seek to preclude defendants          (D) As discussed in I(B), supra, defendants

    from calling Tevon Thomas as a witness to           may call Tevon Thomas as a witness, even if

    elicit testimony as to his recent conviction for    their primary motivation is to impeach the

    homicide, arguing such a tactic would lead to       credibility of the claim he makes in his

    a distortion of Rule 609. Pls.’ Mem. at 22–         complaint. See Patrick v. City of Detroit, 906

    23.                                                 F.2d 1108, 1113, 30 Fed. R. Evid. Serv. 1252

                                                        (6th Cir. 1990) (affirming the right, under

                                                        Federal Rule of Evidence 607, to impeach an

                                                        adverse party after calling him as a witness).

                                                        Indeed, as further explained in I(B), supra,

                                                        defendants would be well within their right to

                                                        impeach Thomas with his homicide

                                                        conviction under Federal Rule of Evidence

                                                        609, which clearly permits such

                                                        impeachment, should he take the stand of his

                                                        own volition. That plaintiffs seek to insulate

                                                        Thomas from exposure to his homicide

                                                        conviction is uncompelling, and plaintiffs




                                                       10
Case 1:14-cv-07513-ENV-VMS Document 160 Filed 06/02/20 Page 11 of 21 PageID #: 3014



                                                      offer no case law supporting their position.

                                                      The motion, therefore, is denied.

    (E) Plaintiffs seek to preclude defendants        (E) Since defendants concede they do not

    from introducing plaintiffs’ prior lawsuits.      seek to introduce evidence of plaintiffs’ prior

    Pls.’ Mem. at 24–25.                              lawsuits, Defs.’ Opp’n at 2, the motion is

                                                      denied as moot.

    (F) Plaintiffs seek to preclude defendants, on    (F) The Court will not disturb the preclusion

    the basis of a prior ruling, from introducing     order entered as a sanction against defendants

    defendants’ Exhibit JJ, which contains audio      relating to apparent misconduct in the course

    recordings of certain plaintiffs’ telephone       of discovery. The motion, therefore, is

    calls from Rikers Island during their             granted. If, however, defendants represent at

    incarceration, noting that Magistrate Judge       trial that testimony offered by a witness

    Vera M. Scanlon has already ordered that          conflicts with the recordings in Exhibit JJ,

    defendants are precluded from using the           defendants will be permitted at that time to

    recordings in their case-in-chief and for         make an offer of proof to that effect. The

    impeachment purposes. Pls.’ Mem. at 25–27.        Court will then consider whether any

                                                      plausibly false statement, made under oath in

                                                      open court, merits reference to the United

                                                      States Attorney and/or disciplinary action. In

                                                      any event, at trial, all other tools of

                                                      impeachment will remain available with

                                                      respect to such testimony.

    (G) Plaintiffs move to preclude defendants        (G) Inescapably, the presence of marijuana at




                                                     11
Case 1:14-cv-07513-ENV-VMS Document 160 Filed 06/02/20 Page 12 of 21 PageID #: 3015



    from inquiring into plaintiffs’ use or           the scene—both fresh and burned—plays a

    familiarity with marijuana. Pls.’ Mem. at 27–    central role in the events on the night of the

    28.                                              arrest. That no marijuana was recovered from

                                                     any plaintiff’s person, nor was any plaintiff

                                                     charged with actual marijuana possession,

                                                     does nothing to alter the reality of the

                                                     presence of marijuana at the scene. This is

                                                     not to say, however, that plaintiffs’ subjective

                                                     familiarity with marijuana could have

                                                     informed the arresting officers’ probable

                                                     cause determination at the time of arrest.

                                                             In this light, defendants are free, on

                                                     cross-examination, to question a testifying

                                                     plaintiff as to any such familiarity if, as

                                                     defendants predict, he denies, on direct

                                                     examination, smelling or observing any

                                                     marijuana on the premises. Such elicited

                                                     testimony, while possibly prejudicial, does

                                                     not rise to a level inadmissible under Rule

                                                     403.

                                                             To that extent, plaintiffs’ motion is

                                                     denied. Otherwise, defendants may not

                                                     inquire about any plaintiff’s familiarity with




                                                    12
Case 1:14-cv-07513-ENV-VMS Document 160 Filed 06/02/20 Page 13 of 21 PageID #: 3016



                                                      marijuana.3

       (H) Plaintiffs move to preclude defendants     (H) Given that defendants do not intend to

       from introducing any evidence suggesting       offer such proof, see Defs.’ Opp’n at 10,

       plaintiffs have any gang affiliation. Pls.’    plaintiffs’ motion is denied as moot.

       Mem. at 28–30.                                         Defendants do, however, intend to

                                                      introduce evidence that the house in question

                                                      was being used as a gang house to give

                                                      context to the reason for the raid and certain

                                                      precautions the officers took. See id.

                                                      Importantly, in the course of offering such

                                                      proof, defendants may not attempt to tie any

                                                      plaintiff to a gang or argue that the evidence

                                                      establishes their gang membership. Mere

                                                      presence at a gang location does not make the

                                                      person present a gang member.

       (I) Plaintiffs move to preclude defendants     (I) As defendants do not intend to introduce

       from eliciting testimony about the defendants’ evidence or elicit testimony about defendants’

       military service, community service, civic     military service, community service, civic

       service or commendations. Pls.’ Mem. at 30–    service or commendations, Defs.’ Opp’n at 2,

       31.                                            plaintiffs’ motion is denied as moot.




   3
    However, if such testimony is elicited, plaintiffs may, at trial, propose, for the Court’s
   consideration, a limiting instruction to mitigate any perceived risk that the jury could conflate
   plaintiffs’ familiarity with marijuana with an objective, ex ante assessment of probable cause.


                                                     13
Case 1:14-cv-07513-ENV-VMS Document 160 Filed 06/02/20 Page 14 of 21 PageID #: 3017



                               II. Defendants’ Pretrial Motion and Motion in Limine

                            Request                                                Ruling

       (A) Although included in their motions in              (A) The dismissal of plaintiffs’ fair trial and

       limine, defendants first move to dismiss               malicious prosecution claims is mandated by

       plaintiffs’ claims for malicious prosecution           McDonough. As this Court recently held in

       and denial of a right to fair trial in light of the    the context of an adjournment in

       Second Circuit’s holding in Lanning v. City of contemplation of dismissal (“ACD”):

       Glens Falls, 908 F.3d 19 (2d Cir. 2018) and                   In light of McDonough . . . the
                                                                     nature of a fair trial claim must
       the Supreme Court’s holding in McDonough                      be scrutinized at its outset.
                                                                     Undoubtedly, as the Supreme
       v. Smith, 139 S. Ct. 2149, 204 L. Ed. 2d 506                  Court recognized, certain
                                                                     categories of fair trial claims
       (2019).4 Dkt. 148, Defs.’ Mem., at 10–15.                     do not challenge probable
                                                                     cause in a manner threatening
                                                                     the validity of any conviction
                                                                     or sentence. But criminal
                                                                     defendants may no longer aim
                                                                     their axes, by civil lawsuit, at
                                                                     the trunk of ongoing criminal
                                                                     proceedings, for such actions
                                                                     risk collaterally felling them.
                                                                     With this in mind, and with
                                                                     recognition that, in the absence
                                                                     of an ongoing prosecution, the
                                                                     traditional reach of the Heck
                                                                     [v. Humphrey] rule
                                                                     [prohibiting collateral attack of
                                                                     an outstanding criminal
                                                                     judgment] does not squarely
                                                                     implicate ACDs, McDonough,
                                                                     still, by the force of its
                                                                     reasoning, compels revisiting
                                                                     the effect of an acceptance of
                                                                     an ACD on one’s later ability


   4
    The Court, in its discretion, will consider defendants’ motion, which, ordinarily, would be
   untimely.



                                                             14
Case 1:14-cv-07513-ENV-VMS Document 160 Filed 06/02/20 Page 15 of 21 PageID #: 3018



                                                  to bring certain fabricated-
                                                  evidence fair trial claims.

                                          Miller v. Terrillion, — F. Supp. 3d —, No.

                                          16-cv-52 (ENV) (RLM), 2020 WL 549356, at

                                          *6 (E.D.N.Y. Jan. 30, 2020) (internal citation

                                          omitted). As a result, the Court held that a

                                          plaintiff is barred from bringing a fair trial

                                          claim “[that] targets the very evidence that

                                          would have otherwise been shielded from

                                          collateral attack,” and “the success of which

                                          would necessarily undermine the validity of a

                                          prosecution.” Id. at *6 (citing Lanning, 908

                                          F.3d at 26). Here, plaintiffs’ criminal

                                          prosecutions were dismissed on the Assistant

                                          District Attorney’s motions, rather than upon

                                          the acceptance of ACDs. Nevertheless,

                                          plaintiffs attack the very foundation of the

                                          prosecutions against them by alleging “it is

                                          undisputed that the plaintiffs—other than

                                          Nelson, Hippolyte, and Jeanty—were seized,

                                          jailed, and prosecuted as a result of the

                                          charges that flowed from [the allegedly

                                          misleading information forwarded to

                                          prosecutors].” Pls.’ Opp’n at 13. Because, as



                                        15
Case 1:14-cv-07513-ENV-VMS Document 160 Filed 06/02/20 Page 16 of 21 PageID #: 3019



                                                          discussed above, the prosecutions against

                                                          them were not terminated favorably, they

                                                          cannot now bring a fair trial claim based upon

                                                          allegedly fabricated evidence. Defendants’

                                                          motion, consequently, is granted.5

       (B) Defendants move to preclude plaintiffs         (B) Defendants’ motion is granted to the

       from referring to defendants’ attorneys as city    extent that plaintiffs may not refer to defense

       attorneys. Defs.’ Mem. at 15–16.                   counsel as “City Attorneys.” However, to

                                                          maintain a level playing field, the jury will be

                                                          instructed once, at the beginning of trial, that

                                                          “Defendants are represented by attorneys

                                                          from the Office of the New York City

                                                          Corporation Counsel because they are

                                                          members of the New York City Police

                                                          Department, which is an agency of the City of

                                                          New York.” See Jean-Laurent, 840 F. Supp.



   5
     In Gondola v. City of New York, No. 16-cv-369 (AMD) (SJB), 2020 WL 1433874, at *3 n.5, *4
   (E.D.N.Y. Mar. 24, 2020), the district court cited favorably to the reasoning in Miller to discuss
   fair trial claims in the identical posture as here. See also Daniels v. Taylor, No. 18-cv-3717
   (RA), 2020 WL 1165836, at *5–6 (S.D.N.Y. Mar. 11, 2020) (holding that, in light of
   McDonough, an ACD bars fair trial claims based on fabrication of evidence). The Miller
   reasoning, however, was rejected in Simon v. City of New York, No. 16-cv-1017 (NGG) (RML),
   2020 WL 1323114, at *5 (E.D.N.Y. Mar. 19, 2020), with the district court criticizing the
   reasoning as eliminating the distinction between fair trial and malicious prosecution claims.
   Respectfully, the issue is not whether Miller’s reasoning erodes or even eliminates the distinction
   between such claims, it is whether McDonough compels a plaintiff pleading a fair trial claim to
   show that the prosecution ended in his favor on the question of guilt or innocence. McDonough
   does compel such pleading, and plaintiffs here fail to do so.



                                                         16
Case 1:14-cv-07513-ENV-VMS Document 160 Filed 06/02/20 Page 17 of 21 PageID #: 3020



                                                     2d at 550; Nnodimele v. Derienzo, No. 13-cv-

                                                     3461 (ARR) (RLM), 2016 WL 3561708, at

                                                     *3 (E.D.N.Y. June 27, 2016).

    (C) Defendants move to preclude plaintiffs       (C) Defendants’ motion is granted to the

    from offering into evidence or suggesting to     extent plaintiffs will not be permitted to refer

    the jury that the city may indemnify             to or suggest the possibility that the City will

    defendants. Defs.’ Mem. at 16–18.                indemnify defendants. If, however, any

                                                     defendant opens the door by offering

                                                     argument or evidence of his limited financial

                                                     capacity, plaintiffs may move for

                                                     reconsideration of this ruling. See Anderson

                                                     v. Aparicio, 25 F. Supp. 3d 303, 314

                                                     (E.D.N.Y. 2014), aff’d and remanded sub

                                                     nom. Anderson v. Cty. of Suffolk, 621 F.

                                                     App’x 54 (2d Cir. 2015); cf. Provost v. City of

                                                     Newburgh, 262 F.3d 146, 163–64 (2d Cir.

                                                     2001).

    (D) Defendants move to preclude plaintiffs       (D) The motion is denied, but plaintiffs will

    from requesting a specific dollar amount from    be allowed, and at that, solely in the context

    the jury. Defs.’ Mem. at 18–19.                  of closing argument, to make a statement as to

                                                     what liability the evidence has established,

                                                     what damages it has caused and to submit a

                                                     specific dollar amount they contend is




                                                    17
Case 1:14-cv-07513-ENV-VMS Document 160 Filed 06/02/20 Page 18 of 21 PageID #: 3021



                                                      reasonable compensation for their loss. The

                                                      Court will instruct the jury that statements by

                                                      lawyers in closing are nothing more than

                                                      argument. See Edwards v. City of New York,

                                                      No. 08-cv-2199 (TLM), 2011 WL 2748665,

                                                      at *2 (E.D.N.Y. July 13, 2011); see also

                                                      Lightfoot v. Union Carbide Corp., 110 F.3d

                                                      898, 912 (2d Cir. 1997).

    (E) Defendants move to preclude plaintiffs        (E) Defendants are correct that the NYPD

    from mentioning or offering into evidence the     rules and procedures set forth in the patrol

    NYPD police student guide, NYPD patrol            guide do not establish constitutional

    guide, or other police department guidelines,     standards, and violations of them cannot form

    trainings, and procedures, arguing any alleged    the basis for a finding of liability. See Brown

    violations of such guidelines are either          v. City of New York, 798 F.3d 94, 106 (2d Cir.

    irrelevant or inadmissible under Rule 403.        2015); Cerbelli v. City of New York, No. 99-

    Defs.’ Mem. at 19–20.                             cv-6846 (ARR) (RML), 2008 WL 4449634,

                                                      at *10 (E.D.N.Y. Oct. 1, 2008). Plaintiffs

                                                      acknowledge this reality, but they argue that

                                                      any such guidelines are helpful to understand

                                                      the course of conduct of a reasonable officer

                                                      under the circumstances. Pls.’ Opp’n at 15–

                                                      17. They also argue they intend to use such

                                                      evidence to impeach a testifying defendant as




                                                     18
Case 1:14-cv-07513-ENV-VMS Document 160 Filed 06/02/20 Page 19 of 21 PageID #: 3022



                                                       to whether his conduct “would comport or

                                                       conflict with NYPD rules and regulations.”

                                                       Id. at 17.

                                                               The Court agrees with plaintiffs that

                                                       evidence of “sound professional standards

                                                       governing a defendant’s actions can be

                                                       relevant and helpful.” Nnodimele v.

                                                       Derienzo, No. 13-cv-3461 (ARR) (RLM),

                                                       2016 WL 3561708, at *14 (E.D.N.Y. June 27,

                                                       2016) (quoting Jimenez v. City of Chicago,

                                                       732 F.3d 710, 721 (7th Cir. 2013)). As a

                                                       result, plaintiffs may use the NYPD procedure

                                                       or patrol guidelines to impeach defendants,

                                                       should they testify, but only to the extent that

                                                       any act or omission that is the subject of a

                                                       testifying defendant’s account is contrary to

                                                       NYPD rules, practices or procedures. The

                                                       motion is otherwise granted.

    (F) Defendants move to preclude plaintiffs         (F) Plaintiffs advise that they do not intend to

    from inquiring into the disciplinary history of    introduce evidence that any of the defendants

    defendants or any non-party officer, or any        engaged in other, similar misconduct other

    lawsuits against them. Defs.’ Mem. at 21–24.       than conduct that speaks directly to veracity.

                                                       See Pls.’ Opp’n at 17–18. Defendants’




                                                      19
Case 1:14-cv-07513-ENV-VMS Document 160 Filed 06/02/20 Page 20 of 21 PageID #: 3023



                                                       motion, therefore, is denied as moot, but may

                                                       be renewed at trial should plaintiffs seek to

                                                       proffer any prior conduct of a defendant-

                                                       witness, even should plaintiffs claim the

                                                       conduct speaks only to veracity and

                                                       defendants have a good-faith basis to support

                                                       an argument to the contrary.

    (G) Defendants seek to preclude plaintiffs         (G) Plaintiffs do not intend to introduce

    from referencing allegations of misconduct         evidence about unrelated events concerning

    against other police officials or events in the    other police departments or officers. See Pls.’

    news, or using inflammatory terms to describe Opp’n at 18–19. Accordingly, to that extent,

    police activity. They further seek to bar          the motion is denied as moot. With respect to

    plaintiffs from using terminology such as          defense concerns about the use of largely

    “testilying” and “blue wall of silence” as         inflammatory statements by counsel,

    highly prejudicial and inflammatory. Defs.’        including the terms referenced in the motion,

    Mem. at 25–26.                                     such inflammatory language will not be used

                                                       by either side. Obviously, any argument

                                                       about credibility that is not inflammatory and

                                                       is supported by the record is fair game. To

                                                       that extent, the motion is granted.

    (H) Defendants seek to preclude plaintiffs         (H) Based on representations by plaintiffs that

    from introducing evidence about dismissed          they do not intend to offer evidence as to prior

    claims or settlement, plaintiffs’ Proposed         settled claims, see Pls.’ Opp’n at 19–20, to




                                                      20
Case 1:14-cv-07513-ENV-VMS Document 160 Filed 06/02/20 Page 21 of 21 PageID #: 3024



    Exhibit 22 (an intake form related to all         that extent the motion is denied as moot. As

    arrestees, including those who have settled),     for the exhibits, because plaintiffs intend to

    and plaintiffs’ Proposed Exhibit 38 (a form in    redact both proposed exhibits to cure any

    which the District Attorney declined to           issues relating to non-parties, see Pls’. Opp’n

    prosecute proposed witness and former             at 19–20, decision on their admissibility as

    plaintiff Dwayne Jones). Defs.’ Mem. at 26–       redacted is reserved until their proffer.

    27.

    (I) Defendants move to reserve their rights to    (I) Denied. The time to file in limine motions

    file supplemental motions in limine. Defs.’       has long come and gone. To the extent that

    Mem. at 27.                                       any party believes that a matter requires

                                                      urgent consideration, they may file a pre-

                                                      motion letter seeking the Court’s permission

                                                      to file such a motion.



          So Ordered.

          Dated: Brooklyn, New York
                 May 1, 2020



                                                                   /s/ Eric N. Vitaliano
                                                                        ERIC N. VITALIANO
                                                                        United States District Judge




                                                     21
